TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00074-CV


                                   Aaron Erickson, Appellant

                                                v.

                                   Stephanie Reeh, Appellee


                 FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
          NO. 17-0784, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The mandate in this cause issued by the Court on July 16, 2020, is hereby

withdrawn. We will grant appellant’s motion for extension of time and order him to file his

motion for rehearing on or before September 10, 2020. No further extension will be granted.

Failure to comply with this order will result in the Court reissuing the mandate.

               It is ordered on August 21, 2020.



Before Justices Goodwin, Baker, and Kelly